Exhibit 10.3
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
        


Manufacturing Agreement
Between
Antares Pharma, Inc.
and
AMAG Pharmaceuticals, Inc.









--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


MANUFACTURING AGREEMENT
This Manufacturing Agreement (“Agreement”) is made and entered into as of the
20th day of March, 2018 (the “Effective Date”) by and between Antares Pharma,
Inc., a Delaware corporation, with offices located at 100 Princeton South, Suite
300, Ewing, NJ 08628 (“Antares”), and AMAG Pharmaceuticals, Inc., a Delaware
corporation, with a corporate address at 1100 Winter Street, Waltham, MA 02451
(“AMAG”). Antares and AMAG are sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.
 
Recitals
 
WHEREAS, AMAG is engaged in discovering, developing and marketing pharmaceutical
products, including the Drug (as defined below);
 
WHEREAS, Antares is engaged in the research and development of certain drug
delivery devices, including auto-injection systems and the development and
marketing of pharmaceutical products;
 
WHEREAS, AMAG Pharma USA, Inc. (f/k/a Lumara Health, Inc., (“AMAG USA”)), which
was acquired by AMAG on November 12, 2014 and is a wholly-owned subsidiary of
AMAG, and Antares entered into a certain Development and License Agreement
(defined below) under which Antares granted AMAG USA an exclusive, worldwide
license to Antares’ VIBEX® QuickShot® (QS) auto-injection system or similar
Device (defined below) for use with the Drug, and further under which Antares
and AMAG USA agreed to collaborate to develop such a product;


WHEREAS, contemporaneously with the execution of this Agreement, Antares, AMAG
and AMAG USA are entering into a First Amendment to Development and License
Agreement, pursuant to which, among other amendments set forth therein, AMAG USA
assigned, and AMAG assumed, the rights and responsibilities under the
Development and License Agreement (the “First Amendment to Development and
License Agreement”);


WHEREAS, AMAG (as the permitted assignee of the Development and License
Agreement) and Antares agreed under the Development and License Agreement to
enter into this Agreement and, whereby it will provide Antares or its
Subcontractor (defined below) with Prefilled Syringes (defined below) containing
the Drug and Antares or it Subcontractor will incorporate the Prefilled Syringes
into Devices to produce finished Products (defined below) and sample Products to
supply AMAG’s requirements for such Products and sample Products; and


WHEREAS, AMAG wishes to purchase, and Antares wishes to supply, AMAG’s
requirements of the Trainers (defined below) on the terms set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained in this Agreement, the Parties hereto agree as follows:




- 1 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


ARTICLE 1
INTERPRETATION
1.1
Definitions. Capitalized terms used in this Agreement and not otherwise defined
in this Section 1.1 shall have the meanings set out in the Development and
License Agreement. The following terms shall, unless the context otherwise
requires, have the respective meanings set out below and grammatical variations
of such terms shall have corresponding meanings:

“[***]” has the meaning specified in Section 3.2(c);
“[***]” has the meaning specified in Section 3.2(c);
[***]
“Agreement” has the meaning specified in the Preamble;
“AMAG” has the meaning specified in the Preamble;
“AMAG Indemnitees” has the meaning specified in Section 9.2;
“AMAG USA” has the meaning specified in the Recitals;
“AMAG Quality Tasks” means AMAG’s quality, testing and release obligations set
forth in Section 2.6(b) and in the Quality Agreement;
“Annual Product Review Report” means the annual product review report as
described in Title 21 of the United States Code of Federal Regulations, Section
211.180(e);
“Annual Report” means the annual report as described in Title 21 of the United
States Code of Federal Regulations, Section 314.81(b)(2);
“Antares” has the meaning specified in the Preamble;
“Antares’ Fully Burdened Manufacturing Costs” means those costs actually
incurred by Antares related directly to the acquisition of materials and their
conversion into Products, sample Products or Trainers, as the case may be.
[***];
“Antares Indemnitees” has the meaning specified in Section 9.1;
“Batch Record” means a detailed, step-by-step description of the entire
assembly, packaging and labelling process for the Products and sample Products
which explains how such Products or sample Products (as the case may be) were
assembled, packaged and labelled, indicating specific types and quantities of
Components, additional materials, processing parameters, in-process quality
controls, and other relevant controls;


- 2 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


“Binding Forecast” has the meaning specified in Section 3.2(a);
“[***]” has the meaning specified in Section 3.2(c);
“Business Day” means a day other than a Saturday, Sunday or a day that is a
federal holiday in the United States;
“Calendar Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31;
“Calendar Year” means a calendar year occurring after the Effective Date;
provided, however, the first Calendar Year means the period from the Effective
Date up to and including December 31 of the same calendar year in which the
Effective Date occurs;
“[***]” has the meaning specified in Section 3.2(c);
“Certificate of Analysis (Device)” means a document signed by an authorized
representative of Antares or the Subcontractor that conducted the applicable
analysis, in reasonable and customary form, that: (i) describes the
specifications for, and testing methods applied to, the quantity of each of the
Major Device Components manufactured by or on behalf of Antares pursuant to this
Agreement, and the results of such testing, and (ii) certifies that such
quantity of each of the Major Device Components was manufactured in accordance
with cGMP, all other Applicable Laws, and the Product Specifications;
“Certificate of Analysis (PFS Manufacture)” means a document signed by an
authorized representative of AMAG, its agent or its permitted subcontractor that
conducted the applicable analysis, in reasonable and customary form, that: (i)
describes the specifications for, and testing methods applied to the Drug
manufactured by or on behalf of AMAG pursuant to this Agreement, and the results
of such testing, and (ii) certifies that such quantity of Drug was manufactured
in accordance with cGMP, all other Applicable Laws, and the Product
Specifications;
“Certificate of Analysis (PFS ID Testing)” means a document signed by an
authorized representative of AMAG, its agent or its permitted subcontractor that
conducted the applicable analysis, in reasonable and customary form, that
describes the specifications for, and testing methods applied to, the Drug
manufactured by or on behalf of AMAG pursuant to this Agreement for
identification of the Drug, and the results of such testing;
“Certificate of Analysis (Product)” means a document signed by an authorized
representative of AMAG, its agent or its permitted subcontractor that conducted
the applicable analysis, in reasonable and customary form, that: (i) describes
the specifications for, and testing methods applied to, the quantity of Product
and/or sample Product manufactured by or on behalf of Antares pursuant to this
Agreement, and the results of such testing, and (ii) certifies that such
quantity of Product and/or sample Product was


- 3 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


manufactured in accordance with cGMP, all other Applicable Laws, and the Product
Specifications;
“Certificate of Conformance (Device)” means the document provided to AMAG by
Antares or the Subcontractor that conducted the applicable review, as the case
may be, that certifies each batch of each of the Major Device Components was
manufactured in compliance with the cGMP, all other Applicable Laws, and the
Product Specifications;
“Certificate of Conformance (Product)” means the document provided to AMAG by
Antares or the Subcontractor that conducted the applicable review, as the case
may be, that certifies each batch of Product and/or sample Product was
assembled, packaged and labelled in compliance with the cGMP, all other
Applicable Laws, and the Product Specifications;
“cGMP” means current good manufacturing practice and standards as provided for
(and as amended from time to time) in the “Current Good Manufacturing Practice
Regulations” of the U.S. Code of Federal Regulations Title 21 (21CFR§4;
21CFR§210/211 and 21CFR§820) and in European Community Council Directive
93/42/EEC concerning medical devices, any U.S., European, or other applicable
laws, regulations or respective guidance documents now or subsequently
established by a governmental or regulatory authority, and any arrangements,
additions, or clarifications;


“Change Order” has the meaning specified in Section 4.2(b);
“Commercially Reasonable Efforts” means, with respect to each Party, such
efforts and commitment of resources in accordance with [***] that such Party
[***]. As used in this definition of “Commercially Reasonable Efforts”,
“reasonable” shall be measured by [***]. References in this Agreement to
“commercially reasonable” and similar formulations shall be deemed to
incorporate the standard set forth in this definition of “Commercially
Reasonable Efforts”;


“Components” means, collectively, [***];


“Damages” has the meaning specified in Section 9.1;
“Deficiency Notice” has the meaning specified in Section 5.1(a);
“Delivery Date” means the delivery date of a Purchase Order of Products, sample
Products or Trainers as agreed upon by the Parties pursuant to Section 3.2(b)(i)
or Antares’ proposed date if AMAG does not respond within the [***] set forth in
Section 3.2(b)(i);
“Development and License Agreement” means that certain Development and License
Agreement entered into by and between the Parties dated as of September 30,
2014, as amended by the First Amendment to the Development and License
Agreement, and as further amended by the Parties from time to time;


- 4 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


“Device” means the VIBEX® QS auto-injection system device, consisting of the
Major Device Components, designed and developed to incorporate a Prefilled
Syringe for delivery of the Drug, and any improvements or modifications thereof
made pursuant to the Development and License Agreement, or such other
Antares-proprietary device as agreed to by Antares designed and developed to
deliver the Drug pursuant to the Development and License Agreement, as further
set forth on Exhibit B. For greater certainty, the Major Device Components are
intended to be assembled with the Prefilled Syringe to produce a finished
Product;
“DHF” has the meaning specified in the Development and License Agreement;
“DMF” has the meaning specified in the Development and License Agreement and is
expanded to further clarify that a DMF is equivalent to an “MAF” or Master File;
“Drug” means 17-alpha hydroxyprogesterone caproate;
“Effective Date” has the meaning specified in the Preamble;
[***]
“Excess Order” has the meaning specified in Section 3.2(b)(i);
“Firm Orders” means any Purchase Order accepted by Antares pursuant to Section
3.2(b)(i) (as evidenced by an Order Acceptance), including any Excess Orders
agreed to by Antares in an Order Acceptance, with the Delivery Date as set forth
in Section 3.2(b)(i);
“First Amendment to the Development and License Agreement” has the meaning
specified in the Recitals;


“Force Majeure Event” has the meaning specified in Section 12.4;


“Forecast” has the meaning specified in Section 3.2(a);


“[***]” has the meaning specified in Section 4.6;
“[***]” has the meaning specified in Section 3.2(c);
“[***]” has the meaning specified in Section 3.2(c);
“Invoice” has the meaning specified in Section 4.2(a);
“[***]” has the meaning specified in Section 3.2(c);
“Latent Defects” has the meaning specified in Section 5.1(a);


- 5 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


“Long Lead Time Materials” means [***], a description of which are set forth on
Exhibit A (as such exhibit may be amended from time to time by the mutual
written agreement of the Parties), [***];
“Major Device Components” means the following Components of the Device: [***].
“Manufacture(d) at Risk” has the meaning specified in Section 3.7(a);
“Manufacturing Services” means the manufacturing, quality control and quality
assurance, storage, labelling, packaging, assembly and related services, to be
performed by Antares or its Subcontractor as contemplated in this Agreement and
described in the Specifications and the Quality Agreement, required to
manufacture Devices and produce and supply Trainers, Products and sample
Products from such Devices, Prefilled Syringes and Components. For the avoidance
of doubt, the “Manufacturing Services” specifically excludes the AMAG Quality
Tasks and all other services, activities or tasks to be performed by or on
behalf of AMAG set forth in this Agreement or as otherwise described in the
Specifications or the Quality Agreement;
“Manufacturing Site” means [***] or such other facility owned and operated by
Antares or a Subcontractor on behalf of Antares under this Agreement [***].
“Non-Binding Forecast” has the meaning specified in Section 3.2(a);
“Non-Cancellable Non-Returnable Materials” or “NCNR Materials” means [***];
[***]
“Order Acceptance” has the meaning specified in Section 3.2(b)(i);
“Other Approved Antares Product” has the meaning specified in Section 4.6(a);
“Parties” and “Party” have the meanings specified in the Preamble;
“Person” means any natural person, a corporation, a partnership, a trust, a
joint venture, a limited liability company, any Governmental Authority or any
other entity or organization;
“[***]” has the meaning specified in Section 2.1(b);
“Prefilled Syringe” means the prefilled syringe containing the formulated Drug
for incorporation into the Device, as further set forth in the Product
Specifications;
“Prior Orders” has the meaning specified in Section 3.2(c);
“Product(s)” means the fully packaged Device for auto-injection delivery of the
Drug incorporating a Prefilled Syringe and other applicable Components listed on
Exhibit B


- 6 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


hereto, as such exhibit may be amended from time to time by the mutual written
agreement of the Parties;
“Product Specifications” means, as set forth on Exhibit B hereto, for each
Product, with AMAG having primary responsibility with respect to the Drug and
Prefilled Syringe, and Antares having primary responsibility with respect to the
Devices and Components, the following documents relating to such Product:
(a)
specifications for Devices, Prefilled Syringes and Components;

(b)
the Product Specifications; and

(c)
storage, packaging, prescribing information and label specifications and
requirements; and

all as updated, amended and revised from time to time by the Parties in writing
in accordance with the terms of this Agreement, and in all cases including
compliance with all Applicable Laws and the Quality Agreement;
“Quality Agreement” has the meaning specified in Section 2.6(a);
“Recall” means any action (i) by AMAG to recover title to or possession of
quantities of the Products, sample Products and/or Trainers sold or shipped to
third parties (including, without limitation, the voluntary withdrawal of
Products, sample Products and/or Trainers) from the market); or (ii) by any
Regulatory Authorities to detain or destroy any of the Products and/or the
sample Products. Recall shall also include any action by either Party to refrain
from selling or shipping quantities of the Products, sample Products and/or
Trainers to third parties which would have been subject to a Recall if sold or
shipped;
“Safety Stock” has the meaning specified in Section 3.6(a);
“Second Source Supplier” has the meaning specified in Section 3.9;
“[***]” has the meaning specified in Section 2.1(b);
“Specifications” means the Product Specifications with respect to the Product
and sample Product, and the Trainer Specifications with respect to the Trainers,
as the case may be;
“Subcontractor” has the meaning specified in Section 2.1(b);
“Supply Failure” has the meaning specified in Section 3.5(a);
“Supply Failure Remedy Option” has the meaning specified in Section 3.5(b);
[***]
“Term” has the meaning specified in Section 7.1;


- 7 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


“[***]” has the meaning specified in Section 3.2(c);
“Third Person” means any Person or entity other than AMAG, Antares, or an
Affiliate or sublicensee of either Party with respect to this Agreement and/or
the Development and License Agreement.
“Third Person Claim” has the meaning specified in Section 9.1;
“Trainer” means a reusable version of the Product that does not incorporate the
Prefilled Syringe and that is to be used to demonstrate how to operate the
Product;
“Trainer Specifications” means, as set forth on Exhibit C hereto, for each
Trainer, the requirements and print/part numbers documents relating to such
Trainer, as updated, amended and revised from time to time by or on behalf of
the Parties, and in all cases including compliance with all Applicable Laws;
“Transfer Price” has the meaning specified on Exhibit D hereto;
“U.S. GAAP” has the meaning specified in the definition of Antares’ Fully
Burdened Manufacturing Costs; and
“VAT” means, in relation to any jurisdiction within the European Union, the
value added tax provided for in Council Directive 2006/112/EC and charged under
the provisions of any national legislation implementing that directive or
Council Directive 77/388/EEC together with legislation supplemental thereto and,
in relation to any other jurisdiction, the equivalent tax (if any) in that
jurisdiction.
“Yield” has the meaning specified in Section 2.10.
1.2
Currency. Unless otherwise indicated, all monetary amounts are expressed in this
Agreement in the lawful currency of the United States of America.

1.3
Sections and Headings. The division of this Agreement into Articles, Sections,
subsections and Exhibits and the insertion of headings are for convenience of
reference only and shall not affect the interpretation of this Agreement. Unless
otherwise indicated, any reference in this Agreement to an Article, Section or
Exhibit refers to the specified Article, Section or Exhibit to this Agreement.
In this Agreement, the terms “this Agreement”, “hereof”, “herein”, “hereunder”
and similar expressions refer to this Agreement and not to any particular part,
Section, Exhibit or the provision hereof.

1.4
Singular Terms. Except as otherwise expressly provided herein or unless the
context otherwise requires, all references to the singular shall include the
plural and vice versa.

1.5
Exhibits. The following Exhibits are attached to, incorporated in and form part
of this Agreement:



- 8 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


Exhibit A -    Long Lead Time Materials
Exhibit B -    Product Specifications
Exhibit C -    Trainer Specifications
Exhibit D -    Transfer Price
Exhibit E -    Quality Agreement
Exhibit F -    Batch Numbering & Expiration Dates
Exhibit G -    Retained Samples
Exhibit H -    Initial Forecast
Exhibit I -    Redundancy Plan
Exhibit J -    [***]
Exhibit K -    AMAG Equipment
Exhibit L -    Form of Change Order


ARTICLE 2    
MANUFACTURING AND SUPPLY OBLIGATIONS
2.1
Manufacturing Services.

(a)
Starting on the Effective Date, Antares or its Subcontractor shall provide the
Manufacturing Services in order to manufacture Devices, Products, sample
Products and Trainers exclusively for AMAG for the Territory, all in accordance
with the Specifications, Applicable Laws, Quality Agreement and this Agreement.
For the avoidance of doubt, subject to, and without limiting or amending the
exclusivity restrictions and confidentiality obligations set forth in Section
6.1 and ARTICLE 17 of the Development and License Agreement, respectively,
Antares or its Subcontractor may manufacture the VIBEX® QS device or other
devices (other than the Device) for itself or other Persons. Antares or its
Subcontractor shall conduct all Manufacturing Services at the Manufacturing Site
and may change the Manufacturing Site for the Products, sample Products and
Trainers only with the prior written consent of AMAG, such consent not to be
unreasonably withheld, conditioned or delayed (provided that, Antares or its
Subcontractor shall provide a minimum of [***] prior written notice of such
change of Manufacturing Site).

(b)
[***].

(c)
Antares shall have the right to specify the final assembly packaging and
labeling process (subject to AMAG’s provision of label content) for Products,
sample Products and Trainers, including the combination of the components
thereof, in accordance with the Specifications and the Quality Agreement.

2.2
Prefilled Syringes.

(a)
AMAG or its designee(s) will be responsible for manufacture, formulation and
testing of any Drug and the Prefilled Syringe for assembly with the Device into
the Product



- 9 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


and sample Product by Antares or its Subcontractor and for final Product and/or
sample Product release for sale, commercialization or use by a Third Person.
AMAG shall supply Prefilled Syringes to Antares or its Subcontractor in
accordance with the terms of this Section 2.2 AMAG will have sole
decision-making authority regarding the use of a Third Person to manufacture any
aspect of the Drug and the Prefilled Syringes. AMAG shall conduct release
testing for Prefilled Syringes. Antares or its Subcontractor shall use and store
all Prefilled Syringes provided hereunder in accordance with AMAG’s reasonable
instructions, the Quality Agreement, cGMPs and all other Applicable Laws at
Antares’ or its Subcontractor’s storage facility at the Manufacturing Site.
Antares or its Subcontractor shall conduct a visual inspection of all Prefilled
Syringes received at the Manufacturing Site not later than [***] after the date
of receipt in accordance with the mutually agreed upon procedures. Antares or
its Subcontractor shall promptly (and in any event within [***] following
completion of applicable inspection) notify AMAG in writing of any visual
inspection failure of the Prefilled Syringes. Antares shall not allow any lien
or other security interest to be imposed on the Prefilled Syringes by Antares or
its Subcontractor or as a result of Antares or its Subcontractor action or
inaction. Antares or its Subcontractor shall use all quantities of Prefilled
Syringes provided hereunder for the sole purpose of performing the Manufacturing
Services on behalf of AMAG and not for any other use or purpose.
(b)
The Parties acknowledge and agree that title to and risk of loss of all
Prefilled Syringes shall at all times belong to and remain in AMAG; provided
that, subject to the limitations on liability set forth in this Section 2.2(b),
in the event of loss or damage of any Prefilled Syringes while they are at the
Manufacturing Site, Antares shall be only responsible for the replacement costs
(as evidenced by AMAG invoices) of such Prefilled Syringes if the damage, loss,
theft or destruction was caused by the negligent act or omission or the willful
misconduct of Antares or its Subcontractor. For the avoidance of doubt, Antares
shall not be responsible for any damage, loss or destruction to the Prefilled
Syringes resulting from damage, loss or destruction caused by the reasonable
amount of Prefilled Syringes damaged, lost or destroyed in the manufacturing
process (i.e. consistent with the Yield) or obsolescence due to changes in the
manufacturing process. Not later than [***] following the end of each Calendar
Year, AMAG shall provide Antares with an invoice and accounting of the Prefilled
Syringes that were damaged or destroyed during the prior year (following
notification from Antares of such damage or destruction). Payment of undisputed
portions of such invoice shall be due [***] from Antares’ receipt of such
invoice. [***]. All Prefilled Syringes in Antares’ possession shall be subject
to disposition by AMAG upon expiration or termination of this Agreement, and in
either such event, Antares or its Subcontractor shall deliver the Prefilled
Syringes to AMAG or its designee, at AMAG’s



- 10 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


reasonable expense. AMAG shall be solely responsible and reimburse Antares for
all reasonable costs and expenses associated with the storage of the Prefilled
Syringes at Antares’ or its Subcontractor’s storage facility at the
Manufacturing Site following the expiration or termination of this Agreement.
Antares agrees to reasonably cooperate with AMAG, at AMAG’s expense, in the
filing of any UCC financing statements relating to the Prefilled Syringes as may
be required under Applicable Laws.
(c)
All shipments of Prefilled Syringes made by AMAG or its designee to Antares or
its Subcontractor hereunder will be delivered [***] Antares’ or its
Subcontractor’s Manufacturing Site unless otherwise mutually agreed. [***].

2.3
Devices. Antares or its Subcontractor shall manufacture and test all Devices as
specified by the Product Specifications prior to using such Devices to
manufacture Products and sample Products. Antares or its Subcontractor shall
properly store the Devices at Antares’ or its Subcontractor’s storage facility
at the Manufacturing Site pursuant to cGMP and Applicable Law.

2.4
Components. Antares or its Subcontractor shall purchase and inspect all
Components as specified by the Specifications prior to using such Components to
manufacture Products, sample Products and Trainers. Antares or its Subcontractor
shall properly store the Components at Antares’ or its Subcontractor’s storage
facility at the Manufacturing Site pursuant to cGMP and Applicable Law.

2.5
Assembly of Devices, Prefilled Syringes and Components. Antares or its
Subcontractor shall assemble Devices, Prefilled Syringes and Components into
Products, sample Products and Trainers (as applicable) in accordance with the
terms of this Agreement.

2.6
Quality Control and Quality Assurance.

(a)
On or about the date hereof, the Parties shall amend and restate the Quality
Agreement entered into on May 16, 2016 between the Parties covering the Product,
sample Products, Trainers, the Device and the Prefilled Syringes, as set forth
in the form of Amended and Restated Quality Agreement attached hereto as Exhibit
E (as amended and restated, the “Quality Agreement”). The Parties shall review
the Quality Agreement and shall modify the same from time to time as detailed in
the Quality Agreement as necessary through a written amendment to the Quality
Agreement signed by an authorized representative on behalf of each of the
Parties. The Parties shall perform the quality control and quality assurance
testing specified in Section 2.6(b) and the Quality Agreement. The Parties shall
perform Product, sample Product and Trainer review and final release of the
Product, sample Product and Trainers for sale in accordance with Section 2.6(b)
and the Quality Agreement, the Specifications and Applicable Laws.



- 11 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


(b)
Subject to, and as more fully set forth in, the Quality Agreement, the Parties
agree as follows:

[***].
2.7
Labelling and Packaging. Antares or its Subcontractor shall label and package
the Products, sample Products and Trainers as set out in the Specifications.
AMAG shall be responsible for the cost of artwork development for the Products,
sample Products and Trainers. In addition, Antares or its Subcontractor shall
arrange for and implement (a) the imprinting of batch numbers and expiration
dates for each batch of Products and sample Products shipped, and (b) the
imprinting of batch numbers for each batch of Trainers shipped. Such batch
numbers and expiration dates shall be affixed on the Products, sample Products
and Trainers and, on the shipping carton of each Product, sample Product and
Trainer as outlined in the Specifications and, as required by cGMPs and
Applicable Laws. The system used by Antares or its Subcontractor for batch
numbering and expiration dates is detailed in Exhibit F hereto. AMAG shall be
solely responsible for the content of the labelling and the provision of such
content. Notwithstanding anything to the contrary in this Agreement, Antares’
obligation to perform the Manufacturing Services is subject to AMAG’s reasonably
timely approval and provision of all labelling content. AMAG may, in its sole
discretion, make changes to labels, product inserts and other packaging for the
Products, sample Products and Trainers, which changes shall be submitted by AMAG
to all applicable Regulatory Authorities from which approval of such changes is
required. AMAG shall be responsible for the cost of labeling obsolescence due to
changes to such labeling made by AMAG, including the reasonable cost of disposal
and replacement of packaging materials. Antares’ name shall appear on the label
or anywhere else on the Products, sample Products and Trainers as reasonably
agreed upon by the Parties, unless: (i) prohibited by Applicable Laws; or (ii)
the Parties otherwise agree in writing.

2.8
Validation Activities. Antares or its Subcontractor will be responsible for the
development and approval of the validation protocols for analytical methods and
manufacturing processes (including packaging processes) for the Products, sample
Products and Trainers as described in the Specifications in accordance with the
Quality Agreement and shall be approved by AMAG prior to execution thereof.
[***].

2.9
Retained Samples. Antares or its Subcontractor shall retain sufficient
quantities of shipped Products, sample Products, Devices and Components as
retained repository samples as required under the Quality Agreement and
Applicable Laws at AMAG’s sole cost and expense and as set forth in Exhibit G.
Such retained samples shall minimally represent [***] the number of samples
necessary to re-execute chemical release testing and will be maintained in a
suitable storage facility at Antares’ or its Subcontractors’ Manufacturing Site
until [***] or such longer period as may be required by Applicable Laws. All
such samples shall be available for inspection by AMAG at reasonable intervals
upon reasonable



- 12 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


notice. AMAG shall advise Antares of the required quantities of shipped
Products, sample Products, Devices and Components that AMAG desires to be
retained. Antares shall invoice AMAG for the costs associated with performing
these activities.
2.10
Yield. [***].

ARTICLE 3    
ANTARES’ SUPPLY OF PRODUCT
3.1
Supply of Product.

(a)
Commencing on the Effective Date and continuing during the Term, Antares shall
manufacture and supply, or have manufactured and supplied by its Subcontractor,
all quantities of the Products, sample Products and Trainers ordered by AMAG in
the Territory pursuant to this Agreement. Commencing on the Effective Date and
during the Term, AMAG shall commit to purchase its entire requirements of
Product(s), sample Products and Trainers for sale in the Territory from Antares.

(b)
The Parties agree that in the event that AMAG seeks Regulatory Approval for the
Product, sample Product or Trainers for a country outside of the United States,
the Parties will enter into an amendment to this Agreement setting forth the
terms and conditions of supply of Products, sample Products or Trainers for that
country.

3.2
Orders and Forecasts.

(a)
Rolling Forecasts. On or before the [***] after the Effective Date, AMAG shall
provide Antares with an updated written [***] rolling forecast of the volume of
Product, sample Product and Trainers that AMAG then anticipates will be required
to be produced and delivered to AMAG during [***] (the “Forecast”). The initial
Forecast is attached hereto as Exhibit H. [***] of each Forecast shall
constitute a firm order and be a binding commitment on AMAG to purchase the
volume of Product, sample Product and Trainers set forth therein (the “Binding
Forecast”). [***] of each Forecast shall be non-binding (the “Non-binding
Forecast”). The Non-binding Forecast shall be prepared in good faith by AMAG and
represent AMAG’s reasonable expectation of its requirements of Product, sample
Product and Trainers for [***] of such Forecast. Each Forecast shall include an
estimated delivery date of the Prefilled Syringes to Antares or its
Subcontractor (such estimate to be provided by AMAG in good faith).

(b)
Purchase Orders.

(i)
To order Products, sample Products and Trainers for supply by Antares or its
Subcontractor under this Agreement, AMAG shall submit to Antares a Purchase
Order (which is deemed binding on AMAG) complying with the other applicable
terms of this Agreement [***]. Not later than [***] after receipt of a Purchase



- 13 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


Order, Antares shall confirm in writing its receipt of the Purchase Order
(“Order Acceptance”) and the proposed delivery date to AMAG in writing; provided
that Antares may reject any Purchase Order not consistent with the requirements
set forth in this Agreement, including this Section 3.2(b)(i).  AMAG shall
notify Antares within [***] after receipt of the Order Acceptance if such
proposed delivery date is unacceptable for AMAG, and in such event, the Parties
shall promptly discuss and seek to agree on an alternative delivery date.  If
AMAG does not respond within such [***] period, the proposed date will be the
confirmed delivery date.  Antares shall not be obligated to fill any portion of
any Purchase Order to the extent the volumes in such Purchase Order exceed the
volumes set forth in the most recent Binding Forecast (such excess amount, the
“Excess Order”). For any Purchase Order that contains an Excess Order, Antares
shall notify AMAG in the Order Acceptance whether Antares and/or its
Subcontractors will fulfill such Excess Order (or part thereof) and the expected
delivery date for fulfillment. The decision to fulfill any Excess Order may be
made by Antares in its sole discretion and Antares shall not be liable for any
failure to deliver any Product, sample Product or Trainers set forth in any
Excess Order; provided that Antares meets its obligations consistent with the
Binding Forecast. AMAG’s failure to deliver a Purchase Order consistent with the
volumes of Product, sample Product and/or Trainers under any Binding Forecast,
shall not relieve AMAG of its obligation to purchase such volumes of Product,
sample Product and/or Trainers. The terms of this Agreement shall be controlling
and any additional or inconsistent terms or conditions contained on any
Forecast, Purchase Order, Order Acceptance, invoice or similar documentation
given or received by the Parties shall have no effect and such terms and
conditions are expressly disclaimed and excluded.
(ii)
AMAG and Antares acknowledge and agree that any minor difference between the
quantity of ordered and delivered quantity of Product, sample Product or
Trainers (as the case may be) that falls within applicable industry standards
shall be accepted by AMAG as delivery in full of the ordered quantities set
forth on any Firm Order and shall not be deemed a shortage as set forth in
Section 5.1(c), but in no event shall the quantity delivered deviate from the
quantity ordered by more than: [***].

(iii)
Notwithstanding anything in this Agreement to the contrary, AMAG acknowledges
and agrees that Antares shall only be responsible for producing and delivering
to AMAG that portion (up to the entire quantity) of Products and sample Products
requested pursuant to a Purchase Order for which Antares or its Subcontractor
(as the case may be) possesses, at least [***] prior to the Delivery Date, a
sufficient stock of inventory of Prefilled Syringes necessary to



- 14 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


fulfill such order (including any additional quantity of Prefilled Syringes
necessary to account for Prefilled Syringes reasonably expected to be damaged,
lost or destroyed in the manufacturing process (i.e. consistent with the Yield))
and the Certificate of Analysis (PFS Manufacture) relating thereto. In the event
that Antares or its Subcontractor (as the case may be) has not received a
sufficient stock of Prefilled Syringes by the dates set forth in the previous
sentence, Antares or its Subcontractor shall (A) manufacture and deliver such
number of Products and sample Products for which Antares or its Subcontractor
(as the case may be) has Prefilled Syringes in accordance with the schedule set
forth in the Firm Order, and (B) as soon as practicable (and no more than [***]
following receipt of the Prefilled Syringes required for such Firm Order,
Antares or its Subcontractor shall manufacture and deliver the Products and
sample Products in such order taking into account any Products and sample
Products manufactured and delivered pursuant to subsection (A).
(iv)
Notwithstanding anything in this Agreement to the contrary, AMAG acknowledges
and agrees that Antares shall not be responsible for delay in the delivery of
quantity of Products, sample Products or Trainers (as the case may be) set forth
in any Firm Order to the extent such delay is caused primarily due to AMAG’s
failure to fulfill the AMAG Quality Tasks to enable Antares and/or its
Subcontractor to timely perform the Manufacturing Services.

(c)
Prior Orders. [***].

3.3
Minimum Orders. The quantity of Products, sample Products or Trainers (as the
case may be) ordered by AMAG from Antares in each shipment (as set forth in a
Purchase Order) must be equal to or greater than [***] units for each type of
Product, sample Product and Trainers ordered. Such minimum order quantity may be
updated from time to time by a mutual written agreement of the Parties. For
avoidance of doubt, except for any Purchase Orders placed by AMAG and/or
quantities set forth in the Binding Forecast, nothing in this Agreement requires
AMAG to purchase any particular quantity of Products from Antares.

3.4
Shipments.

(a)
Shipments of Products, sample Product and Trainers shall be made EXW (as such
term is defined in INCOTERMS 2010) Antares’ or its Subcontractor’s (as the case
may be) designated shipping location unless otherwise mutually agreed. The
Parties acknowledge and agree that delivery of Products, samples Products and/or
Trainers under this Agreement shall be deemed to be made once the Products,
samples Products and/or Trainers (as the case may be) are made available at
Antares’ or its Subcontractor’s (as the case may be) designated shipping
location. [***]. AMAG shall pay for shipping. AMAG shall arrange for insurance
and shall select the freight



- 15 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


carrier to ship Products, sample Products and Trainers. Antares shall not be
responsible for the payment of such insurance. Products, sample Products and
Trainers shall be transported in accordance with the Specifications.
(b)
Prior to release for distribution, sale or use by AMAG pursuant to Section
2.6(b)(v)(D), AMAG, its agent or its permitted subcontractor shall test each
batch of Products, sample Products and Trainers manufactured under this
Agreement in accordance with Section 2.6(b)(v)(D). AMAG, its agent or its
permitted subcontractor shall conduct all such testing in accordance with the
procedures and using the analytical testing methodologies set forth in the
Specifications, the Quality Agreement and Applicable Laws. All Products, sample
Products and Trainers shipped by Antares or its Subcontractor to AMAG or AMAG’s
designee, including its packaging, shall meet all applicable export and customs
laws, regulations and like requirements for the United States.

3.5
Supply Failure.

[***].
3.6
Safety Stock.

(a)
At AMAG’s sole cost and expense, Antares or its Subcontractor will maintain and
make available to AMAG a safety inventory of the Major Device Components
necessary to assemble the Devices in the quantities set forth in this Section
3.6(a) at Antares or its Subcontractor’s Manufacturing Site in accordance with
this Section 3.6 (“Safety Stock”).

(i)
[***].

(ii)
[***].

(b)
With respect to the initial Safety Stock (as set forth in Section 3.6(a)(i)) or
any increase in Safety Stock pursuant to Section 3.6(a)(ii), upon the completion
of the manufacture of such Safety Stock and delivery to AMAG of the Certificate
of Analysis (Device) and the Certificate of Conformance (Device) applicable to
such Safety Stock, Antares shall invoice AMAG for its [***] pursuant to
invoicing and payment terms set forth in Section 4.2.

(c)
With respect to any reduction in the Safety Stock pursuant to Sections
3.6(a)(ii) or 3.6(d), to the extent such reduced quantities of Safety Stock are
used in the manufacture of fully finished Products and/or sample Products, then
Antares shall credit any amount previously paid by AMAG with respect to such
reduced quantity in Safety Stock in the Invoice issued to AMAG pursuant to
Section 4.2 for such fully finished Product and/or sample Product.



- 16 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


(d)
Antares or its Subcontractor shall manage the Safety Stock as part of its
overall inventory and use the Safety Stock to fulfill its obligations pursuant
to a Firm Orders on a first in/first out basis. As such inventory of Safety
Stock is used as part of the Manufacturing Services of Product and/or sample
Product, Antares shall use Commercially Reasonable Efforts to replenish the
Safety Stock to the level set forth in Section 3.6(a)(i) (as adjusted pursuant
to Section 3.6(a)(ii)) within [***] of receipt of such Firm Order.

(e)
Title and risk of loss of the Safety Stock shall transfer to AMAG upon the
delivery to AMAG of the Certificate of Conformance (Device) and Certificate of
Analyses (Device) for the applicable shipment of such Safety Stock from Antares’
Subcontractor that manufactured such Safety Stock. Antares shall not be
responsible for any insurance with respect to the risk of loss of such Safety
Stock.

(f)
In the event any Safety Stock expires, Antares or its Subcontractor shall
dispose of or destroy such Safety Stock in accordance with the Quality
Agreement. AMAG shall reimburse Antares for any costs or expenses incurred
(without markup) in connection with such disposal or destruction.

(g)
Notwithstanding the quantities set forth in Section 3.6(a), Antares or its
Subcontractor shall maintain and store the Safety Stock during the Term of this
Agreement, provided that during the last [***] before expiration or termination
of this Agreement, Antares or its Subcontractor is only required to maintain
that amount of Safety Stock as is required to deliver amounts set forth in the
then-current Forecast(s) until such expiration or termination date. AMAG shall
reimburse Antares for any reasonable costs or expenses incurred (without markup)
in connection with maintaining or storing the Safety Stock.

3.7
Manufacture at Risk.

(a)
In the event AMAG desires for Antares and/or its Subcontractor to initiate
Manufacturing Services with respect to any Product or sample Product prior to
the receipt of the Certificate of Analysis (PFS Manufacture) and the Certificate
of Analysis (PFS ID Testing) (“Manufacture(d) at Risk”), AMAG shall deliver
written notice of such to Antares. Notwithstanding anything in this Agreement to
the contrary, Antares shall not be required to perform any Manufacturing
Services with respect to the Product or sample Product until Antares receives
(i) such written notice of AMAG’s intention to Manufacture at Risk as set forth
in the first sentence of this Section 3.7(a), or (ii) the Certificate of
Analysis (PFS Manufacture) and the Certificate of Analysis (PFS ID Testing).

(b)
[***].



- 17 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


3.8
Redundancy Plan. Antares shall, at the Party’s respective costs set forth on
Exhibit I, develop, implement and maintain an the redundancy plan for molds,
tooling and assemblies for the manufacturing of the Devices set forth on Exhibit
I.

3.9
Qualification of Second Source Supplier(s). Antares shall, upon AMAG’s written
request provided to Antares and at AMAG’s cost (as set forth in this Section
3.9), identify and reasonably verify the suitability of one or more Third
Persons as a “backup” supplier of Devices (each, a “Second Source Supplier”) in
addition to Antares’ then-current supplier of Devices (whether Antares or its
then-current Subcontractor). Within [***] following the receipt of such written
request, the Parties will negotiate in good faith a budget for the costs and
expenses associated with the Second Source Supplier, including all costs and
expenses for the establishment and qualification thereof. Within [***] following
the agreement by both Parties of such budget, Antares will use Commercially
Reasonable Efforts to establish and qualify such Second Source Supplier;
provided, however, that the Joint Project Team under the Development and License
Agreement may agree to extend such time periods. AMAG shall have the right to
propose a Second Source Supplier and Antares shall have the right to consent to
such Second Source Supplier, which consent shall not be unreasonably withheld or
delayed. Within [***] of a receipt of an invoice thereof, AMAG shall reimburse
Antares for all documented costs and expenses (without markup) associated with
the Second Source Supplier, including all documented costs and expense for the
establishment and qualification thereof; provide that such costs and expenses,
in the aggregate, shall not exceed [***] of the agreed-upon budget (as set forth
above).

3.10
Right to Purchase Directly from Subcontractors or Second Source Suppliers.

(a)
If (i) a Force Majeure Event affecting solely Antares (specifically excluding
its Subcontractors or Second Source Suppliers) lasts for [***] which prevents
Antares from fulfilling its financial obligations to a Subcontractor or a Second
Source Supplier, or (ii) Antares is otherwise in material breach of its
financial obligations to a Subcontractor or a Second Source Supplier for a
period of at least [***] then Antares shall promptly deliver to AMAG a written
notice of such event or breach. Following the receipt of such notice, or
following Antares’ material breach of its obligation to deliver such notice
under this Section 3.10(a), AMAG may deliver written notice to Antares of its
intention to exercise its rights under this Section 3.10.

(b)
For the period commencing on Antares’ receipt of such notice from AMAG as set
forth in Section 3.10(a) and ending [***] thereafter, Antares and AMAG shall
negotiate in good faith a commercially reasonable agreement with respect to the
Force Majeure Event or material breach describe in Section 3.10(a)(i) or
3.10(a)(ii), respectively, which may include, AMAG advancing payment for
Manufacturing Services on terms to be negotiated among the Parties (an
“Alternate Arrangement”). If, following the expiration of such [***] period, the
Parties cannot mutually agree on a commercially



- 18 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


reasonable agreement thereof, then, notwithstanding anything to the contrary in
this Agreement, Antares shall use Commercially Reasonable Efforts to enable AMAG
to commence purchasing Devices, Components, Products, sample Products and/or
Trainers directly from Antares’ Subcontractors or Second Source Supplier(s) on
substantially similar terms, including price, that Antares has with such
Subcontractor or Second Source Supplier(s) (as the case may be). AMAG’s right to
purchase Devices, Components, Products, sample Products and/or Trainers directly
from Antares’ Subcontractor(s) or Second Source Supplier(s) shall continue to
[***].
(c)
Provided that (i) AMAG and Antares have agreed to the terms of an Alternate
Arrangement, or (ii) AMAG commences purchasing Devices, Components, Products,
sample Products and/or Trainers directly from Antares’ Subcontractors or Second
Source Supplier(s) pursuant to the terms of Section 3.10(b), AMAG’s election of
its right to purchase Devices, Components, Products, sample Products and/or
Trainers directly from Antares’ Subcontractor(s) or Second Source Supplier(s)
under this Section 3.10 shall be AMAG’s sole and exclusive remedy, and Antares’
sole liability, with respect to Antares’ failure to supply such Devices,
Components, Products, sample Products and/or Trainers for the reasons specified
in Section 3.10(a); provided, that, if AMAG does not elect such right, AMAG
shall not be prohibited from exercising all other rights available to AMAG under
this Agreement and at law.

ARTICLE 4    
PRICE AND PAYMENT
4.1
Prices.

(a)
During the Term, Antares or its Subcontractor shall deliver Products, sample
Products and Trainers ordered by AMAG in accordance with this Agreement at the
Transfer Prices set forth on Exhibit D.

(b)
[***].

4.2
Invoices and Payment.

[***].
4.3
Records; Financial Audit Request. With respect to audits of Antares’ records
relating to the establishment of the Transfer Price, [***] or any other amounts
payable by AMAG hereunder, including, without limitation, pursuant to Section
4.6, Article 11 of the Development and License Agreement is hereby incorporated
by reference herein and made a part of this Agreement.

4.4
Taxes.



- 19 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


(a)
The Transfer Price includes all taxes except (i) such sales and use taxes which
Antares is required by law to collect from AMAG and (ii) to the extent imposed
on the date of this Agreement or as a result of a change in law, VAT. Such VAT
and taxes, if any, will be payable in addition to the Transfer Price. Where
Antares is required by law to collect and/or account for such VAT and taxes from
AMAG, such VAT and taxes will be separately stated in Antares’s Invoice and will
be paid by AMAG to Antares unless AMAG provides an exemption to Antares and, in
the case of VAT, subject to Antares providing a valid VAT invoice to AMAG in the
form and manner required by law to allow AMAG to recover such VAT (to the extent
AMAG is allowed to do so by law). For avoidance of doubt, any increase in VAT
imposed as a result of any action taken by Antares, and not consented to by
AMAG, after the date of this Agreement shall not be paid by AMAG or otherwise
included in the Transfer Price.

(b)
Except where AMAG is required by Applicable Law to account for any VAT to the
applicable Governmental Authority, Antares shall be solely responsible for the
timely payment of all such VAT and taxes to the applicable Governmental
Authority

(c)
Notwithstanding the foregoing in this Section 4.4, AMAG shall be responsible for
the payment of all duties, tariffs, VAT, taxes and similar charges payable on
the exportation or importation of the Products, sample Products or Trainers.
Without limiting any of Antares’s obligations hereunder, Antares shall cooperate
with and assist AMAG in all aspects of the shipment, exportation, importation
and delivery process in order to ensure the expeditious delivery of the Product
to the designated delivery point, including assisting in obtaining any documents
that may be required.

4.5
[***].

4.6
[***].

   
ARTICLE 5    
PRODUCT CLAIMS AND RECALLS
5.1
Product Claims.

(a)
Product Claims. [***].

(b)
Determination of Deficiency. [***].

(c)
Shortages. [***].

5.2
Product Recalls and Returns.



- 20 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


(a)
Records and Notice. In addition to the requirements of Section 6.2, Antares and
AMAG shall each maintain such records in compliance with Applicable Laws as is
reasonably necessary to permit a Recall of any Products, sample Products and
Trainers delivered to AMAG, AMAG’s designee or customers of AMAG. Each Party
shall promptly (but no later than [***] of receipt of such information) notify
the other by telephone (to be confirmed in writing) of any information which
might affect the marketability, safety, or effectiveness of the Products, sample
Products or Trainers and/or which might result in the Recall or seizure of the
Products, sample Products, or Trainers. Upon receiving any such notice or upon
any such discovery, each Party shall cease and desist from further shipments of
such Products, sample Products or Trainers in its possession or control until a
decision by AMAG has been made whether a Recall or some other corrective action
is necessary.

(b)
Recalls. The decision to initiate a Recall or to take some other corrective
action, if any, shall be made and implemented by AMAG in its sole discretion
after consultation with Antares. AMAG shall be responsible for managing all
Recalls and Antares shall cooperate with AMAG as AMAG may reasonably request.
Subject to Antares’ obligation to cover the costs set forth in Section 5.3(b),
AMAG shall be responsible for all costs incurred due to the Recall of a Product,
sample Product or Trainer.

(c)
Product Returns. AMAG shall have the responsibility for handling customer
returns of the Products, sample Products and Trainers.

5.3
Antares’ Responsibility for Defective and Recalled Products.

(a)
Defective Product. [***].

(b)
Recalled Product. [***].

5.4
Disposition of Defective or Recalled Products. AMAG shall not dispose of any
damaged, defective, returned or Recalled Products, sample Products or Trainers
in relation to which it intends to assert a claim against Antares without
Antares’ prior written authorization to do so, unless otherwise required by
Applicable Laws. Alternatively, Antares may instruct AMAG to return such
Products, sample Products and Trainers to Antares at Antares’ expense. Antares
shall bear the cost of disposition with respect to any damaged, defective,
returned or Recalled Products, sample Products or Trainers in relation to which
it bears responsibility under Sections 5.1, 5.2 or 5.3 hereof. In all other
circumstances, AMAG shall bear the cost of disposition with respect to any
damaged, defective, returned or Recalled Products, sample Products and Trainers.

5.5
Customer Questions or Complaints. AMAG shall have the sole right and
responsibility for responding to questions and complaints from AMAG’s customers.
Antares shall refer any questions and complaints (including safety and efficacy
inquiries, quality complaints



- 21 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


and adverse event reports) that it receives concerning the Device or the
Products, sample Products or Trainers to AMAG (together with all available
evidence and other information relating thereto) as soon as practicable and, in
any event within [***] of Antares’ receipt of such question or complaint;
provided that all complaints concerning Product and sample Product tampering,
contamination or mix-up (e.g., wrong ingredients) shall be delivered within
[***] of Antares’ receipt thereof. Antares shall not take any further action in
connection with any such questions or complaints without the consent of AMAG,
but shall cooperate in the investigation and closure of any such questions or
complaints at the request of AMAG. Such assistance shall include follow-up
investigations, including testing. In addition, Antares shall provide AMAG with
all information to enable AMAG to respond properly to questions or complaints
relating to the Products and sample Products as provided in the Quality
Agreement.
ARTICLE 6    
CO-OPERATION; QUALITY AUDIT; REGULATORY FILINGS
6.1
Governmental Agencies. Subject to the Regulatory Authority inspection
obligations set forth in Section 6.3, Antares and/or its Subcontractor(s) may
communicate with any Regulatory Authority regarding the Products, sample
Products and Trainers only if, in the reasonable opinion of Antares’ and/or its
Subcontractor’s counsel, such communication is necessary to comply with the
terms of this Agreement or Applicable Laws; provided, however, that unless, in
the reasonable opinion of Antares’ and/or its Subcontractor’s counsel, there is
a legal prohibition against doing so, Antares shall notify AMAG reasonably in
advance of any such communication and permit AMAG to accompany Antares and/or
its Subcontractor and take part in any communications with such Regulatory
Authority, and provide AMAG with copies of all such communications from such
Regulatory Authority.

6.2
Records and Accounting by Antares. Antares shall keep records of the
manufacture, testing and shipping of the Products, sample Products and Trainers
and retain samples of such Products, sample Products and Trainers as are
necessary to comply with cGMPs, Applicable Laws, the Quality Agreement, and
manufacturing regulatory requirements applicable to Antares, as well as to
assist with resolving Product, sample Product and Trainer complaints and other
similar investigations. Copies of such records and samples shall be retained for
the respective periods set forth in the Quality Agreement.

6.3
Regulatory Inspections. Antares shall permit the FDA and other Regulatory
Authorities to conduct inspections of each Manufacturing Site as they may
request, including pre-approval inspections, and shall cooperate with such
Regulatory Authorities with respect to the inspections and any related matters,
in each case which is related to the Device, Product or sample Product. Antares
shall give AMAG notice within [***] of becoming aware of any such inspections,
and keep AMAG reasonably informed about the results and conclusions of each
regulatory inspection, including actions taken by Antares or its Subcontractor
to



- 22 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


remedy conditions cited in the inspections, to the extent such results and
conclusions relate to the Device, Product or sample Product. In addition,
Antares will promptly provide AMAG with copies of any written inspection reports
issued by Regulatory Authorities and all correspondence between Antares and
Regulatory Authorities, including, but not limited to, FDA Form 483, Notice of
Observation, and all related correspondence, in each case only to the extent
relating to the Device, Product or sample Product or general manufacturing
concerns related to the Device, Product or sample Product, which in all cases
may be reasonably redacted by Antares to protect confidential information of
Antares or its partners, licensees or licensors. Antares agrees to promptly
notify and provide AMAG copies of any request, directive or other communication
of the FDA or other Regulatory Authority relating to the Device, Product or
sample Product and to reasonably cooperate with AMAG in responding to such
requests, directives and communications.
6.4
Quality Audit. The Parties rights and obligations with respect to quality
assurance audits are set forth in the Quality Agreement.

6.5
Reports. Antares will promptly supply on an annual basis and when reasonably
requested by AMAG from time to time, at no additional charge, all available
information and data in its control that AMAG reasonably requires in order to
complete any filing for, or apply for, obtain or maintain, regulatory approvals
under any applicable regulatory regime (including any Annual Report that AMAG is
required to file with the FDA), including without limitation information
relating to the Manufacturing Site, Development Report (as described in ICH
guidelines), Manufacturing Services, Device, Product, sample Product, Trainers
or the process, methodology, raw materials and intermediates used in the
manufacture, processing, or packaging of the Device, Product, sample Product or
Trainers, release test results, complaint test results, all investigations (in
manufacturing, testing and storage), and all information required to be
submitted in the CMC (chemistry, manufacturing and controls) section of an IND
or a NDA or other regulatory filings, or required or requested to be provided to
any Regulatory Authority. At AMAG’s reasonable written request, Antares shall be
responsible for supporting AMAG’s Annual Product Review Report, consistent with
cGMPs, Applicable Laws, and customary FDA or other Regulatory Authority
requirements. Any additional report requested by AMAG beyond the scope of what
is required or recommended under cGMPs, Applicable Laws and customary FDA or
other Regulatory Authority requirements shall be subject to an additional fee to
be agreed upon between Antares and AMAG. In addition, Antares shall cooperate
with AMAG with respect to all reporting obligations relevant to the Product,
sample Product and Trainers under Applicable Laws.

6.6
Regulatory Filings. Responsibility for regulatory filings shall be as set forth
in Section 4.1 of the Development and License Agreement.



- 23 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


ARTICLE 7    
TERM AND TERMINATION
7.1
Term. Subject to early termination of this Agreement pursuant to Sections 7.2,
7.3 or 7.4, this Agreement shall become effective as of the Effective Date and
shall continue until the expiration or earlier termination of the Development
and License Agreement (the “Term”).

7.2
Termination By AMAG. This Agreement may be terminated in its entirety by AMAG,
upon AMAG’s prior written notice to Antares:

(a)
Subject to Sections 11.1 and 12.4, if Antares commits a material breach of this
Agreement and such material breach remains uncured for [***] following written
notice of breach by Antares. Notwithstanding the foregoing, AMAG’s termination
rights with respect to an Antares’ failure to supply Products, sample Products
or Trainers, including a Supply Failure, are not subject this Section 7.2(a) and
are set forth in Section 7.2(b);

(b)
Subject to Section 12.4, if a Supply Failure remains uncured for [***] following
written notice of such failure to Antares; provided, however, that AMAG may not
terminate this Agreement if Antares’ failure to supply Products, sample Products
or Trainers is a result of Force Majeure Event under Section 12.4 or AMAG’s
breach of this Agreement including, but not limited to, failure to provide
adequate quantities of Prefilled Syringe;

(c)
If Antares is subject to a petition for relief under any bankruptcy legislation,
or makes an assignment for the benefit of creditors, or is subject to the
appointment of a receiver for all or a substantial part of Antares’ assets, and
such petition, assignment or appointment prevents Antares (as a legal or as a
practical matter) from performing its obligations under this Agreement, or such
petition, assignment or appointment is not otherwise dismissed or vacated within
[***]; or

(d)
Upon [***] written notice to Antares in the event that AMAG permanently ceases
commercializing the Product for efficacy or safety reasons, as evidenced by the
placement of the Product on the Discontinued Drug Product List of the FDA Orange
Book publication (“Approved Drug Products with Therapeutic Equivalence
Evaluations”).

7.3
Termination by Antares. This Agreement may be terminated in its entirety by
Antares upon Antares’ prior written notice to AMAG:

(a)
Subject to Sections 11.1 and 12.4, if AMAG commits a material breach of this
Agreement and such material breach remains uncured for [***] following written
notice of breach by Antares;



- 24 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


(b)
If AMAG is subject to a petition for relief under any bankruptcy legislation, or
makes an assignment for the benefit of creditors, or is subject to the
appointment of a receiver for all or a substantial part of AMAG’s assets, and
such petition, assignment or appointment prevents AMAG (as a legal or as a
practical matter) from performing its obligations under this Agreement, or such
petition, assignment or appointment is not otherwise dismissed or vacated within
[***]; or

(c)
Upon [***] written notice to AMAG in the event that AMAG permanently ceases
commercializing the Product for efficacy or safety reasons, as evidenced by the
placement of the Product on the Discontinued Drug Product List of the FDA Orange
Book publication (“Approved Drug Products with Therapeutic Equivalence
Evaluations”).

7.4
Co-Termination. Without further action by either Party, this Agreement shall
automatically terminate effective immediately upon the termination of the
Development and License Agreement in its entirety, subject to the provisions
that expressly survive the termination thereof.

7.5
Remedies for Material Breach.

(a)
Remedies for AMAG. Subject to Sections 11.1 and 12.4, in the event of an uncured
material breach by Antares that would entitle AMAG to terminate this Agreement
under Section 7.2(a) and Section 7.2(b), in addition to and independent of
AMAG’s right to terminate this Agreement, AMAG may seek monetary damages
(whether or not this Agreement is terminated) for such material breach and/or
equitable relief to prevent such material breach from continuing or occurring
again in the future.

(b)
Remedies for Antares. Subject to Sections 11.1 and 12.4, in the event of a
uncured material breach by AMAG that would entitle Antares to terminate this
Agreement under Section 7.3(a), in addition to and independent of Antares’ right
to terminate this Agreement, Antares may seek monetary damages (whether or not
this Agreement is terminated) for such material breach and/or equitable relief
to prevent such material breach from continuing or occurring again in the
future.

7.6
Effects of Expiration or Termination of this Agreement.

(a)
If this Agreement expires or is terminated for any reason, then (in addition to
any other remedies either Party may have in the event of material breach by the
other Party):

[***].
(b)
[***].

(c)
[***].



- 25 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


(d)
[***].

(e)
Except with respect to AMAG’s right to sell off existing inventory as set forth
in Section 7.6(d), the Parties acknowledge and agree that following any
expiration or termination of this Agreement, all rights and licenses granted to
AMAG under this Agreement or the Development and License Agreement shall
terminate and AMAG shall cease using and selling any Products, sample Products
or Trainers.

(f)
Any termination or expiration of this Agreement shall not affect any outstanding
obligations or payments due hereunder prior to such termination or expiration,
nor shall it prejudice any other remedies that the Parties may have under this
Agreement or Applicable Laws (except as otherwise provided in this Agreement).
For greater certainty, termination of this Agreement for any reason shall not
affect the obligations and responsibilities of the Parties pursuant to ARTICLE 1
(Interpretation), ARTICLE 9 (Remedies and Indemnities) (provided that, the
obligation to maintain the insurance coverages set forth in Section 9.3 shall
only survive for the time period set forth therein), ARTICLE 10
(Confidentiality), ARTICLE 11 (Dispute Resolution), and Sections 2.9 (Retained
Samples) (for the period set forth therein), 4.4 (Taxes), 5.2 (Product Recalls
and Returns); 5.5 (Customer Questions or Complaints) (for a period of [***] from
the date of termination or expiration); 6.2 (Regulatory and Accounting by
Antares) (for the period set forth therein), 7.6 (Effects of Expiration or
Termination of this Agreement), 12.1 (Agency), 12.2 (Assignment) 12.5 (Notices),
12.6 (Amendment), 12.7 (Waiver) and 12.10 (Governing Law), all of which survive
any termination or expiration.

(g)
Termination, relinquishment or expiration of the Agreement for any reason shall
be without prejudice to any rights which shall have accrued to the benefit of
either Party prior to (or as a result of, including, without limitation, rights
available under law and equity) such termination, relinquishment or expiration.
Such termination, relinquishment or expiration shall not relieve either Party
from obligations that are expressly indicated to survive termination or
expiration of the Agreement.

7.7 [***].
ARTICLE 8    
REPRESENTATIONS, WARRANTIES AND COVENANTS
8.1
Authority. Each Party hereby represents, warrants and covenants to the other
Party that: (i) it has the full right and authority to enter into this Agreement
and to grant to the other Party the rights granted to such other Party under
this Agreement, (ii) it has obtained all necessary corporate approvals to enter
and execute this Agreement, and (iii) that it is not aware of any impediment
that would inhibit its ability to perform its obligations hereunder.



- 26 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


8.2
AMAG Warranties. AMAG hereby represents, warrants and covenants to Antares as
follows:

(a)
AMAG, or a Third Person manufacturing Drug and Pre-Filled Syringes on behalf of
AMAG, shall manufacture the Drug and Pre-Filled Syringe in accordance with the
Specifications, cGLP, cGCP, cGMP and cQSRs, this Agreement, the Quality
Agreement and Applicable Laws including, without limitation, federal, state, or
local laws, regulations, or guidelines governing manufacturing at the site where
such manufacturing is being conducted;

(b)
AMAG, or a Third Person manufacturing Drug and Pre-Filled Syringes on behalf of
AMAG, shall obtain and maintain all necessary licenses, permits and approvals
required by Applicable Laws in connection with the manufacture the Drug and
Pre-Filled Syringe, and supply of Drug and Prefilled Syringes to Antares or its
Subcontractor;

(c)
That all Drug or Prefilled Syringes manufactured by AMAG, or a Third Person on
behalf of AMAG, when delivered to Antares or its Subcontractor (i) will comply
with applicable Product Specifications and Certificate of Analysis (PFS
Manufacture); (ii) will not be adulterated or misbranded within the meaning of
any Applicable Laws effective at the time of delivery and will not be an article
which may not be introduced into interstate commerce under any Applicable Laws;
(iii) will be delivered to Antares or its Subcontractor (as the case may be)
free and clear of all liens and encumbrances, and (iv) will be in compliance
with cGMPs and all Applicable Laws;

(d)
That all Products and sample Products, when released by AMAG for distribution,
sale or use pursuant to Section 2.6(b)(v)(D): (i) will comply with applicable
Product Specifications, Batch Record, Certificate of Analysis Certificate of
Analysis (PFS Manufacture), the Certificate of Analysis (PFS ID Testing),
Certificate of Analysis (Product) and the Certificate of Conformance (Product);
(ii) will not be adulterated or misbranded within the meaning of any Applicable
Laws effective at the time of delivery and will not be an article which may not
be introduced into interstate commerce under any Applicable Laws; and (iii) will
be in compliance with cGMPs and all Applicable Laws;

(e)
Prior to the first commercial sale by AMAG or a Third Person on behalf of AMAG
of Products, sample Product and Trainers in a given market, the Products, sample
Product and Trainers, if labelled and manufactured in accordance with the
Specifications and in compliance with applicable cGMPs and Applicable Laws, have
received the necessary marketing approvals from applicable Regulatory
Authorities for sale, distribution and use in such market;



- 27 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


(f)
AMAG has the requisite legal title and ownership under its intellectual property
necessary for it to fulfill its obligations under this Agreement, and that there
is no pending or threatened litigation, arbitration, government proceeding, or
government investigation (and AMAG has not received any communication relating
thereto) which alleges that AMAG’s past activities relating to the Drug or
activities proposed under this Agreement infringe or misappropriate any of the
intellectual property rights of any Third Person, and to AMAG’s actual
knowledge, there is no intellectual property of any Third Person that would be
infringed or misappropriated by Antares or its Subcontractor carrying out the
Manufacturing Services in accordance with this Agreement; and

(g)
AMAG agrees that federal securities law may prohibit it, its Affiliates and its
representatives from purchasing or selling any securities of Antares while it is
in possession of material, non-public information of Antares, and that it will
not disclose any material, non-public information, directly or indirectly, to
any party for the purpose of encouraging such party to trade in Antares’s
securities and that it will comply at all times with the applicable securities
laws and regulations.

8.3
Antares Warranties. Antares hereby represents, warrants and covenants to AMAG as
follows:

(a)
Antares or its Subcontractor shall perform the Manufacturing Services in
accordance with the Specifications, cGLP, cGCP, cGMPs and cQSRs, this Agreement,
the Quality Agreement and Applicable Laws including, without limitation,
federal, state, or local laws, regulations, or guidelines governing
manufacturing at the Manufacturing Sites;

(b)
Antares or its Subcontractor shall obtain and maintain all necessary licenses,
permits and approvals required by Applicable Laws in connection with the
Manufacturing Services, manufacture of Devices and supply of Products, sample
Products or Trainers to AMAG;

(c)
As of the Effective Date, Antares has disclosed to AMAG any and all FDA Form
483’s, warning letters or similar notices relating to the Manufacturing Site and
import alerts for any other products manufactured in the Manufacturing Site
issued during the last [***];

(d)
[***];

(e)
Antares has the requisite legal title and ownership of intellectual property
necessary for it to fulfill its obligations under this Agreement, and that there
is no pending or threatened litigation, arbitration, government proceeding, or
government investigation (and Antares has not received any communication
relating thereto) which alleges that Antares’ past activities relating to [***]
devices or activities proposed under this



- 28 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


Agreement infringe or misappropriate any of the intellectual property rights of
any Third Person, and to Antares’ actual knowledge, there is no intellectual
property of any Third Person that would be infringed or misappropriated by AMAG
fulfilling any of its obligations or exercising any of its rights under this
Agreement; and
(f)
Antares agrees that federal securities law may prohibit it, its affiliates and
its representatives from purchasing or selling any securities of AMAG while it
is in possession of material, non-public information of AMAG, and that it will
not disclose any material, non-public information, directly or indirectly, to
any party for the purpose of encouraging such party to trade in AMAG’s
securities and that it will comply at all times with the applicable Federal
Securities Laws and regulations.

(g)
[***].

8.4
Debarred Persons. Each of the Parties covenants, represents and warrants that:
(i) neither it nor any of its employees or, subcontractors performing
Manufacturing Services have been “debarred” by the FDA, or subject to a similar
sanction from another Regulatory Authority; nor have debarment proceedings
against said Party or any of its employees or subcontractors performing
Manufacturing Services been commenced; and (ii) it will not in the performance
of its obligations under this Agreement use the services of any person debarred
or suspended by the FDA as described in 21 U.S.C. §335(a) or (b). Said Party
will promptly notify the other Party in writing if any such debarment
proceedings have commenced or if said Party or any of its employees or
subcontractors performing Manufacturing Services are debarred by the FDA or
other Regulatory Authorities. Each of the Parties further covenants, represents
and warrants that it does not currently have, and will not hire, as an officer
or an employee any person who has been convicted of a felony under the laws of
the United States for conduct relating to the regulation of any drug product
under the Federal Food, Drug, and Cosmetic Act.

8.5
Permits. As between the Parties, AMAG shall be solely responsible for obtaining
or maintaining, on a timely basis, any permits or other Regulatory Approvals in
respect of the Products, sample Products, Trainers, Specifications, including,
without limitation, all marketing and post-marketing approvals.

8.6
No Warranty. NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND,
EITHER EXPRESSED OR IMPLIED, BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET
FORTH IN THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY OR WARRANTY OF
NON-INFRINGEMENT OF THIRD PERSON RIGHTS.



- 29 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


ARTICLE 9    
REMEDIES AND INDEMNITIES
9.1
Antares’ Right to Indemnification. AMAG shall indemnify each of Antares, its
Affiliates, its Subcontractors and their respective successors and assigns, and
the directors, officers, employees, and agents thereof (the “Antares
Indemnitees”), defend and hold each Antares Indemnitee harmless from and against
any and all liabilities, damages, losses, settlements, claims, actions, suits,
penalties, fines, costs or expenses (including, without limitation reasonable
attorneys’ fees) (any of the foregoing, “Damages”) incurred by or asserted
against any Antares Indemnitee of whatever kind or nature, including, without
limitation, any claim or liability based upon negligence, warranty, strict
liability, violation of government regulation or infringement of patent or other
proprietary rights, but only to the extent arising from or occurring as a result
of a claim or demand made by a Third Person (a “Third Person Claim”) against any
Antares Indemnitee because of (a) breach of any warranty made by AMAG pursuant
to Section 8.2 hereof; (b) the Product, sample Product or Trainer (including the
content of any labelling and the decision to release the Product, sample Product
or Trainer) unless attributable to an item identified in Section 9.2 below which
is under the responsibility of Antares or its Subcontractors; (c) the
distribution or detailing of any Product, sample Product or Trainer by or on
behalf of AMAG or its sublicensees, except to the extent such claim is
attributable to an item identified in Section 9.2(f) below which is under the
responsibility of Antares; (d) any allegation that the manufacture, use, sale,
offer for sale or importation of a Product, sample Product or Trainer infringes
any patent, other intellectual property rights or other proprietary rights of a
Third Person, except to the extent such infringement relates to the manufacture,
use, sale, offer for sale or importation of a Device (including a Device
incorporated into a Product) or any delivery system including the Device; or (e)
any breach of this Agreement by AMAG, except, in each such case, to the extent
that such Damages are finally determined to have resulted from the negligence or
misconduct of Antares. Antares shall promptly notify AMAG of any Third Person
Claim upon becoming aware thereof, and shall permit AMAG, at AMAG’s cost, to
defend against such Third Person Claim and to control the defense and
disposition (including, without limitation, selection its counsel and all
decisions to litigate, settle or appeal) of such claim, and shall cooperate in
the defense thereof. Antares may, at its option and expense, have its own
counsel participate in any proceeding that is under the direction of AMAG and
shall cooperate with AMAG and its insurer in the disposition of any such matter.

9.2
AMAG’s Right to Indemnification. Antares shall indemnify each of AMAG, its
Affiliates, and their respective successors and assigns, and the directors,
officers, employees, and agents thereof (the “AMAG Indemnitees”), defend and
hold each AMAG Indemnitee harmless from and against any and all Damages incurred
by or asserted against any AMAG Indemnitee of whatever kind or nature,
including, without limitation, any claim or liability based upon negligence,
warranty, strict liability, violation of government regulation or infringement
of



- 30 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


patent or other proprietary rights, but only to the extent arising from or
occurring as a result of a Third Person Claim against any AMAG Indemnitee
because of (a) breach of any warranty made by Antares pursuant to Section 8.3
hereof; (b) any alleged defect in the design or functionality of the Device; (c)
the failure by Antares or its Subcontractors to provide the Manufacturing
Services according to Specifications, except to the extent AMAG approved such
failure pursuant to its in process acceptance activities set forth in the
Quality Agreement; (d) [***]; (e) the warehousing or shipping of a Product,
sample Product or Trainer by Antares, except to the extent such claim alleges
infringement of any patent, other intellectual property rights or other
proprietary rights of a Third Person; (f) any allegation that the Manufacturing
Services performed under this Agreement or the manufacture, use, sale, offer for
sale or importation of a Device (including a Device incorporated into a Product)
or any delivery system including the Device, in such cases, infringes any
patent, other intellectual property rights or other proprietary rights of a
Third Person; or (g) any breach of this Agreement by Antares, except, in each
such case, to the extent that such Damages are finally determined to have
resulted from the negligence or misconduct of AMAG or a sublicensee of AMAG.
AMAG shall promptly notify Antares of any Third Person Claim upon becoming aware
thereof, and shall permit Antares at Antares’ cost to defend against such Third
Person Claim and to control the defense and disposition (including, without
limitation, selection its counsel and all decisions to litigate, settle or
appeal) of such Third Person Claim and shall cooperate in the defense thereof.
AMAG may, at its option and expense, have its own counsel participate in any
proceeding that is under the direction of Antares and will cooperate with
Antares or its insurer in the disposition of any such matter.
9.3
Insurance. Each Party shall obtain and maintain commercial general liability
insurance, including product liability insurance covering the obligations of
that Party under this Agreement through the Term and for a period of [***]
thereafter, which insurance shall afford limits of not less than (i) $[***] for
each occurrence; and (ii) $[***] in the aggregate per annum. Such insurance may
be provided in more than one separate insurance policy and/or on claims made or
claims made and reported forms as is common in the insurance marketplace for
similar risks. If requested each Party will provide the other with a current and
valid certificate of insurance evidencing the above and showing the name of the
issuing company, the policy number, the effective date, the expiration date and
the limits of liability. If a Party is unable to maintain the insurance policies
required under this Agreement through no fault on the part of such Party, then
such Party shall forthwith notify the other Party in writing and the Parties
shall in good faith negotiate appropriate amendments to the insurance provision
of this Agreement in order to provide adequate assurances.

9.4
Limitation of Liability.

[***].


- 31 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


ARTICLE 10    
CONFIDENTIALITY
Articles 17 and 18 of the Development and License Agreement are hereby
incorporated by reference herein and made a part of this Agreement.
ARTICLE 11    
DISPUTE RESOLUTION
11.1
Commercial Disputes. In the event of any dispute arising out of or in connection
with this Agreement [***], the Parties shall first try to solve it amicably. In
this regard, any Party may send a notice of dispute to the other, and each Party
shall appoint, within [***] from receipt of such notice of dispute, a senior
executive representative having full power and authority to solve the dispute.
The representatives so designated shall meet as necessary in order to solve such
dispute. If the dispute has not been resolved within [***] after the end of the
[***] negotiation period referred to above (which period may be extended by
mutual agreement), then such dispute shall be subject to any other remedy
available under this Agreement or at law or equity.

11.2
[***].

ARTICLE 12    
MISCELLANEOUS
12.1
Agency. Neither Party is, nor shall be deemed to be, an employee, agent,
co-venturer or legal representative of the other Party for any purpose. Neither
Party shall be entitled to enter into any contracts in the name of, or on behalf
of the other Party, nor shall either Party be entitled to pledge the credit of
the other Party in any way or hold itself out as having the authority to do so.

12.2
Assignment. Except as otherwise provided in this Section 12.2, neither this
Agreement nor any interest hereunder shall be assignable by any Party without
the prior written consent of the other (which consent shall not be unreasonably
withheld, conditioned or delayed); provided, however, that either Party may
assign this Agreement to any wholly-owned subsidiary or to any successor by
merger or sale of substantially all of its business unit to which this Agreement
relates. This Agreement shall be binding upon the successors and permitted
assignees of the Parties. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee.

12.3
Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.



- 32 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


12.4
Force Majeure. Neither Party shall be liable to the other for loss or damages or
shall have any right to terminate this Agreement for any default or delay
attributable to any force majeure event outside of the affected Party’s
reasonable control, including, but not limited to, acts of God, acts of
government, war, fire, flood, earthquake, terrorist acts, strike, labor dispute
and the like (each, a “Force Majeure Event”), if the Party affected shall give
prompt notice of any such cause to the other Party. The Party giving such notice
shall thereupon be excused from such of its obligations hereunder as it is
disabled by the Force Majeure Event from performing for so long as it is so
disabled; provided, however, that such affected Party commences and continues to
take reasonable and diligent actions to cure such cause throughout such
disability.

12.5
Notices. All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally or by electronic mail or facsimile
transmission (receipt verified), telexed, mailed by registered or certified mail
(return receipt requested), postage prepaid, or sent by express courier service,
to the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice; provided, that notices of a change of
address shall be effective only upon receipt thereof):

 
If to AMAG, addressed to:
 
AMAG Pharmaceuticals, Inc.
[***]
 
1100 Winter Street
 
 
Waltham, MA 02451
[***]
 


With a copy to:
[***]
 


AMAG Pharmaceuticals, Inc.
100 Winter Street
Waltham, MA 02451
[***]


 
 
If to Antares, addressed to:
 
Antares Pharma, Inc.
[***]
 
100 Princeton South, Suite 300
 
 
Ewing, NJ 08628
[***]
 
 
 
with a copy to:
 
 
General Counsel
 
Antares Pharma, Inc.
 
 
100 Princeton South, Suite 300
 
 
Ewing, NJ 08628
 
 
[***]







- 33 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


12.1
Amendment. No amendment, modification or supplement of any provision of the
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.

12.2
Waiver. No provision of the Agreement shall be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. No waiver of any term, provision or condition of this
Agreement whether by conduct or otherwise in any one or more instances shall be
deemed to be or construed as a further or continuing waiver of any such term,
provision or condition or of any other term, provision or condition of this
Agreement.

12.3
Counterparts; Electronic Copies. The Agreement may be executed simultaneously in
two or more counterparts, either one of which need not contain the signature of
more than one Party but both such counterparts taken together shall constitute
one and the same agreement. A facsimile transmission or portable document format
(PDF) electronic transmission of this signed Agreement by a Party’s authorized
representative shall be legal and binding upon such Party.

12.4
Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

12.5
Governing Law; Choice of Forum. This Agreement shall be governed by and
interpreted in accordance with the substantive laws of the State of New York,
without regard to its conflict of law provisions. The Parties agree that the
United Nations Convention on Contracts for the International Sale of Goods does
not apply to this Agreement. Except as otherwise provided in ARTICLE 11, all
claims and proceedings under this Agreement shall be brought exclusively in the
state or federal courts of competent subject matter jurisdiction in New York
City, State of New York. The Parties hereby waive (i) any objection which it may
have at any time to the venue of the proceeding in any such court, (ii) any
claim that such proceedings have been brought in an inconvenient forum, and
(iii) the right to object, with respect to such proceedings, that such court
does not have any jurisdiction over such Party.

12.6
Severability. Whenever possible, each provision of the Agreement will be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of the Agreement is held to be prohibited by or invalid
under Applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of the
Agreement. In the event of such invalidity, the Parties shall seek to agree on
an alternative enforceable provision that preserves the original purpose of this
Agreement.



- 34 -

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


12.7
Entire Agreement of the Parties. This Agreement, including the Exhibits attached
hereto, the Quality Agreement and the Development and License Agreement
constitute and contain the complete, final and exclusive understanding and
agreement of the Parties hereto, and cancels and supersedes any and all prior
negotiations, correspondence, understandings and agreements, whether oral or
written, between the Parties respecting the subject matter hereof. In the event
there is a discrepancy between the Exhibits and the Agreement, the Agreement
shall control, provided that to the extent there is a discrepancy between the
Quality Agreement and the Agreement, the Quality Agreement shall control with
respect to quality-related matters; and this Agreement shall control with
respect to all other matters. Furthermore, to the extent that any provision of
this Agreement is inconsistent with any provision of the Development and License
Agreement, this Agreement shall control and then only to the extent of the
inconsistency. For the avoidance of doubt, this Agreement supersedes and
replaces Sections 10.2 and 10.3 of the Development and License Agreement.

12.8
Jointly Prepared. This Agreement has been prepared jointly by both Parties and
shall not be strictly construed against either Party.



[Signature page follows.]




    






- 35 -

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement as of the date first written above.
ANTARES PHARMA, INC.


By: /s/ Patrick Madsen




Name: Patrick Madsen
Title: Senior Vice President, Operations






AMAG PHARMACEUTICALS, INC.


By: /s/ William K. Heiden




Name: William K. Heiden
Title: President and Chief Executive Officer










[Signature Page to Manufacturing Agreement]

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


EXHIBIT A
LONG LEAD TIME MATERIALS
Part Name
Material Specification
Lead-Time
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]









[Exhibit A to Manufacturing Agreement]

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


EXHIBIT B
PRODUCT SPECIFICATIONS
[***]




[Exhibit B to Manufacturing Agreement]

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


EXHIBIT C
TRAINER SPECIFICATIONS
[***]










[Exhibit C to Manufacturing Agreement]

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


EXHIBIT D
TRANSFER PRICE
The “Transfer Price” to be paid by AMAG to Antares for each Product, sample
Product and Trainer delivered to AMAG or AMAG’s designee under this Agreement
during the Term shall be determined as follows:


[***]
    


[Exhibit D to Manufacturing Agreement]

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


EXHIBIT E
QUALITY AGREEMENT
[***]


















[Exhibit E to Manufacturing Agreement]

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


EXHIBIT F
BATCH NUMBERING AND EXPIRATION DATES
[***]


[Exhibit F to Manufacturing Agreement]

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




EXHIBIT G
RETAINED SAMPLES


Part Number
Description
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]















[Exhibit G to Manufacturing Agreement]

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


EXHIBIT H
INITIAL FORECAST
[***]




[Exhibit H to Manufacturing Agreement]

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


EXHIBIT I
REDUNDANCY PLAN
Item
Financial Responsibility
Primary
Back-up On Hand
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





[Exhibit I to Manufacturing Agreement]

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


EXHIBIT J
[***]






[Exhibit J to Manufacturing Agreement]

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


EXHIBIT K
AMAG EQUIPMENT
The following molds:
Part Number
Description
[***]
[***]
[***]
[***]
[***]
[***]







[Exhibit K to Manufacturing Agreement]

--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


EXHIBIT L
FORM OF CHANGE ORDER
[***]






[Exhibit L to Manufacturing Agreement]

